       Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 1 of 12 PageID: 9



            Individualized Reentry Plan - Program Review- (Inmate Copy)                           SEQUENCE: 02101145
                         Dept. of Justice/ Federal Bureau of Prisons                           Team Date: 11-26-2019
            Plan is for inmate: GOODMAN, ARYEH 71509-050

               Name:      G<;)ODMAN, ARYEH                          DNA Status:   FTD13709 / 11-06-2019
         RegisterNo.:     71509-050
                 Age:     37
         Date of Birth:   06-26-1982




                            Inmate   (GOODMAN, ARYEH. Register No.: 71509-050)




                            Date




    Unit Manager I Chairperson                               Case Manager



    Date'                                                    Date


Archived as of 12-03-2019              Individualized Reentry Plan - Program Review (Inmate Copy)          Page 3 of 3
                                                              '2. z.,
Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 2 of 12 PageID: 10




                      Summary Reentry Plan - Progress Report                                          SEQUENCE:   00153813
                             Dupe. of Juotico /  1-·aqoral Duroau of Priaono                      Report Date: 01-20-2020
                      Pliln in tor inm.sto, GooDMAN, ARYEH 71509-050

                        Name:      GOODMAN, ARYEH
                 Register Num:     7150 9 ~oso
                          Ago:     37
                  Dalo of Birlh:   06-26-1982
                  DNA Slatus:      FTD13709 / 11-06-2019




                                   lnrnale    (GOdDMAN, AHYEH, Rooislur Num: 71509-050)

                                                (-;/0-:'<0~C)

                                   Dale

                                                                                          ,,.,.


                                                                Case Manago
                                                                       1-.:?o •.:/0.:.0
      ·   Dalo                                                  Dale



                                             Summary Reentry Plan - Progress Report                            Page 3 of 3
Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 3 of 12 PageID: 11




               ..,epartment of Justice
          .:dera1 Bureau of Prisons




        Evidence-based Recidivism
        Reduction (EBRR) Programs
        and Productive Activities (PA)




                                                                             < .·




                                                   .,

                                         £"~~,~~t ·2_;,   ?~e•"'\   ~,~
    Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 4 of 12 PageID: 12




    :i~M:~~~c .-:·.'.,,:·:<>·:;,..-;•;i:
    .(short dc~rription) . ·   ..., .. , ·. , , . ,.. ,.
                                                                  ...
    Resolve Program (Trauma
                                                                 ,:~
                                                               40S\veeks                     Varies                      80
                                                                                                                                  . Afi fellfille sites ·_.
                                                                                                                                   exceptS'~t~llites; .·• -
    treatment)                                                                                                                     Florenceind .•.· :e::
                                                                                                                                   D~ij~,µcy\)ti11.~e :' .•
    STAGES Program_ (High
    intensityCBTfor SMI and
    personality disorder inma,t~)
                                                               l2~1'8 months
                                                                                             20
                                                                                             houFslweek
                                                                                                                        ..
                                                                                                                       :-jpo•   ;\ryr~dilWl
                                                                                                                                  .!;~i~:~~~~~r;
                                                                                                                                            ...
                                                                                                                                                < :'
                                                                                      °:f
    S1tills Pro'grarii (CBTand ..
    educational rei;;idential                                                                20
    programs for inmates with
                                                               12~ l 8,nionths
                                                                                             hours/week
                                                                                                                         500
    cognit~ve impainnents) .
    Life Conne<;tiotis Programs
                                                                                             20
    (Faith-based values andlifo                                18 :tpontlis
    skills program)                                              ')f'                        hour-s/week

     Anger Management (CBT                                                                   1.5
    prograni to manage anger)            Ii Sessions                                         hoUFS/week
     Assert Yourself for Female
    Offenders (CB1 8 anci
    psycl_1i>educati~nat' program that 8weeks
    t~aphes ,vomeu;Jo 6e· assertive)
    Basic Cognttiv€:Skills
                                                                                             1 hour/week

                                                                                             l-1.5
                                                                                                                                      ..      ·:::it.((
                                                                                                                                   MYe'o:r ·'\;;> ·-·•,
                                                                                                                                                              ::~iii
    (Introd~~to.fr program to CBT)
                                         12-16 wee~
                                                                                             hot1rs/week.                          ~t~wtiims ,,.               ,: '.~o~~~tici~i_'.•>•_-_.· ·. .
    Criminal Thiilking (Rational                    f
    behav~i>raltherapy for                                 '               •;,   i.
                                                                                             1.5 ... · '· ',                       AllBOP .
                                       ;,4 2~ 18 sessions:'
    addresililig antisocial                                                                  hi:>ursbyeek                       .• ui(ltitutions
    oogtiitibris) · • · .·                           - r·f
    Eiriotio.tjfil. ~elf-Regulation                                                                                             . :LA:fiBOJ?
                                                                                             1-2
    (C~T fo'f~11aging personal           8-12 sessions
                                                                                                                                 'i iri$tituti6iis
    emotions)                ·                                                               hours/week
                                                                                                                                                                           •<,,,   .,11::::i'l<>
    Ill,µess Management .aitd                                                                .UptoL5.                             . A:ff'soP
    J,lecov~cy (CBT for ~Ml)
                                         12-40sessions
                                                                                             h(iqrs/week                 6Q,
                                                                                                                                  !Jfi~tiw.tioµ$·,            . :.•:1::1111.:11~1~:;::1:1    11
                                                                                                                                                                                                  •••tiJ•:1



                                                                                                                                                                :i!i1t\lililfi!li!
                                                                                      ',,"

    Social. SkiHs Trail,ilng (SST) for
    Sohizopl:ireriia(C.Irf for SMl).
    Threshold'Progtam (Fa.itb~ ·
                                         Varies             j                                Varies .
                                                                                                                                  i~~\~l:~:i:,                                             1         11
                                                                                                                                                                                            i:i;!: :!fl

    based program focused on
    values  and     life skills)
                                         6-9 months
                                                                                             1.5-2
                                                                                             hours/week
                                                                                                                                 . ;'Afl .BOP,}·.
                                                                                                                                   institutions                 ••cil~Bll'.l)!;:i:::\il




7   Hours Awarded for Completion
8   CBI - Cog~itive Behavioral Intervention


                                                                                                   ·~ 2 ~
                                                                                              /\,:--,,         lLA
                                                                                                   t./A,ai., ,-:p_;; ~,,,,_
                                                                                                   ~
Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 5 of 12 PageID: 13




  ..
 Dialectical Behavior Therapy
 Skills Training (CBT for
 managing emotions and distress)
                                      52 sessions    -1.5-2
                                                     hours/week
                                                                     !'104 _,/J
                                                                                            .A
                                                                                             . ,•_:.11 BO_','P- . . -
                                                                                               == .•
                                                                                                    iiistitcitions
                                                                                                       '·:r
                                                                                                                                  ··•-11:ii
 Embracing Interfaith
 Cooperations (Fosters interfaith     5,sessions
                                                     1-2
                                                     honrslweek
                                                                                             ./~11
                                                                                              · mstttutions
                                                                                                                ~or, i.                         s~~ii~Pri(< ::•
 undt:rstanding)
 Federal Prison lndustr;ies (FPi)
 Lean Basic;s Training (13usin~~'.    16hours        Varies          ,1.(.: .
 p~Clcesging ttai#ing c(ass)      ·                                                                                                                                                                     >·.···


 Foundation (R,e(!ntry focused
 goal setting program for     ,       10 sessions
                                                     l.5
                                                    ·honrs/Week




                                                                                                                                        •Ii
 women)
 Getting to Know Your Healthy                                                                  'Aft:soif
 Aging Body (D~s·cusses chariges · 12 sessions       1 hour/week
 over the life~an) ·                                                                                i~titutfons'
 Health and Wellness                                 .75                                            AtBdj~
 Tlir<>.ughout tl.ie J;.,ifesp1µ1
                                   3 sessions
                                                     hq'µrslweek                             ,.,@~ttitfons ·_                     . _•· :,•.:,t_n~_'•.1·.~
                                                                                                                                                :,r.-.:
                                                                                                                                                       ,.....
                                                                                                                                                         •·_F_;~e'_;.:~•~-·•~-:
                                                                                                                                                           :Uc~          1~
                                                                                                                                                                                            ,._iif'-:•:'.•:-l}:/:
                                                                                                                                                                           .•,'.'.i.,_m;.-_·.:.•_:_m[
                                                                                                                                                                                             .•
                                                                                                                                                                                           •..
                                                                                                                                                                                                       ~@WN:(:>'. .
 Healthy Steps for Oider Adults
                                      3 sessions     Varies          :)l
 (:Reduce faUs) -

Hooked ori Phonics (Aids in . .
                                      Varies         1.5 hours/day     $~0 -
combarling dyslexia)
.Houses ofHealjng: A Prisoner's.
 GuidetoJnnerP.ow~i:aJid       .
                                      12 sessions    2 hours/week i 24        :'
 Freedom (Emotioiiai 'literacy
and imd~rstrutdllig)   . •· · · · ·
Key Train for ACT Work:Keys ·
                                      Varies         Varies          - 5,0'
(Buildingjot,:.relevant skills)
Livinga Healthy Life with .
                                      Varies         Virries
Chronic Conditions

                                                                                      - 1     tAl(B0P -:. :•
Managing Your Dfabetes                l2sessions     I hour/week                         , •;;tt,)Stjttitib~~ ·
                 '          .
                                                                                              1
Mindfulness,.Based Cognitive
                                      ·8sessfons     2 hob.rs/we~k
                                                                                         \·  AliBP!t .:
Therapy                                                                               ·.:: ' ~µtutioµ~
Money Smart for Older Adults          14 sessions
                                                    .J-2             ;2g                 . /:)JJ'B,()~ i/
                                                     l:l9nrs/w~k                           ;. ~,ifiltio.~iJ.-.- :                                 ;,;,:·     :-·::,::;-:-:-:-:-:,:.-:·/.

                                                                                       'i!•:t:§!;:·::·                                                    ..........-..·,:-.-'.··.-·.-.•
                                                                                                                                    - · •$,u.~.st~#~~~§.'9~it<

                                                                                                                                           --.t
Narcotics Anonymous                   Varies         Varies _                 1 ·•




National Diabetes Prevention
Program                               16 sessions    Varies          . . }~::·
                                                                                     ·:-.              .        .·. ·:1::;.,/
PEER (Disabilities support.
                                                     1 honr/week _ lW
                                                                                       •i     iAI(:Bbit
group).·.               .             lO sessions
                                                                                         · ' ms*y#9tj~
Pu'a Fotindation_ Reentry
Program (Program for women
groun.ded in Hawaiian culture) -
                                      Varies                                           ,' '. FDCP:Hoiib:fi11u/ · . ;                              t-~~{C,
Service Fit (Wel~ess group for
                                      8 weeks        2 hours/week     16
veterans) _ .             .
                                                                                                           _.     ··;:,,:·:.'··
SexualSelf~Regµlation (SSR)
                                                                                      . · • .Aff:BOP'
(CBT programs for sex                 3-6 months     Varies            JOO-           · · :, 1'.,   institµtio~p
offende11!)


                                                       Z..b
     Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 6 of 12 PageID: 14


  FTDO9                *                     INMATE EDUCATION DATA                               *         05-12-2020
PAGE 001 OF 001        *                           TRANSCRIPT                                    *         09:23:11

REGISTER NO: 71509-050                     NAME .. : GOODMAN                                         FUNC: PRT
FORMAT ..... : TRANSCRIPT·                 RSP OF: FTD-FORT DIX FCI

--------------------------- EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                   START DATE/TIME STOP- DATE/TIME
FTD ESL HAS     ENGLISH PROFICIENT           ·11-13-2019 1509 CURREN:T
FTD GED HAS     COMPLETED GED OR HS DIPLOMA   02-13-2020 1511 CURRENT

-- --------   . - - - - - - - - - - - - - - - - - - EDUCATION COURSES - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
SUB-FACL        DESC_RIPTION                                   START DATE STOP DATE EVNT AC LV HRS
FTD GP          TPC: CHEMICAL HAZARDS (151-)                   03-01-2020 04-01-2020                  p     C p               6
FTD GP          TPC:READING SCHEMATICS&SYMBOLS 04-01:-2020 04--14-2020                                p     C p             20
FTD GP         READING BLUEPRINTS 101 - . TPC                  01-18-2020 01-18-2020                  p     C p             20
F"rD GP         READING BLUEPRINTS 101 - TPC                   01-11-2020 02-11-2020                  p     C p             20
FTD GP         TPC: BASIC HYDRAULICS (307)                     01-11-2020 02-11-2020                  p     C p             10
FTD GP          TPC:EMPLOYEE·RELATIONS. 906                    01-05-2020·02-05-2020                  p     C p             16
FTD GP          TPC: TROUBLESHOOTING SKILLSll0 01-04-2020 02-04-2020                                  p     C p             20
F'TD GP        HAND TOOLS                                      12-15-2019 01-15-2020                  p     C p             20
FTD GP         HOW POWER PLANTS WORK 111 -TPC 12-15-2019 01-15-2020                                   p     C p             10
FTD GP         ELECTRICAL TROUBLESHOOT ING                     12--09-2019 01-09-2020                 p     C p             20
FTD GP          INDUSTRIAL SAFETY AND HEALTH                   12-01-2019 01-02-2020                  p     C p             24




G0000           TRANSACTION SUCCESSFULLY COMPLETED




                                                                  2-1
          Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 7 of 12 PageID: 15




                                Summary Reentry Plan - Progress Report                                                       SEQUENCE: 00153813
                                      Dept. of Justice/ Federal Bureau of Prisons                                        Report Date: 01-20-2020
                                Plan is for inmate: GOODMAN, ARYEH 71509-050

                                       Facility:        FTD FORT DIX FCI                                  Custody Level:      IN
                                         Name:          GOODMAN, ARYEH                                    Security Level:     LOW
                                Register No.:           715 0 9 - 0 5 0                                   .Proj. Rel Date:    01-20-2021
                                     Quarters:          N02-214U                                         Release Method:      GCT REL
                                        Age:            37                                      DNA Status:     FTD13709 / 11-06-2019
                                Date of Birth:          06-26-1982


Contact Information
Release contact & address
Ora Goodman, WIFE
19 Beacon Hill Drive, East Brunswick, NJ 08816 US

 phone (mobile): 347-403-2664

Offenses and Sentences Imposed
/Charge                                                                                                          Terms In Effect
18:1952(A)(3) INTERSTATE TRAVEL IN AID OF A RACKETEERING ENTERPRISE                                              18 MONTHS

Date Sentence Computation Began: 11-06-2019
Sentencing District: NEW JERSEY
Days FSGT / WSGT / DGCT                  Days GCT. or EGT / SGT           Time Served                           + Jail Cred.it - lnOp Time
        0 I       0. I   O                   o                            Years: 0 Months: 3 Days: 9            + 25     JC - ff    lnOp

Detainers
!Detaining Agency                                            ·Remarks
NO DETAINER

Program Plans
 Inmate Goodman designated to FTD on 11-06-2019. Inmate Goodman was recommended to acquire a work assignment, participate in ACE classes,
 maintain clear conduct, maintain a healthy diet and workout routine, participate In FRP, participate In a job fair, to write a resume, secure a job, and
 secure housing prior to ·release.


Current Work Assignments
IFacl         Assignment       Description                                                       Start
FTD           FPI CS-2         FPI                                                               12-27-2019
Work Assignment Summary
Inmate Goodman worked in UNICOR. Additionally, he taught multiple education classes. He needed little to no supervision and earned satisfactory
work reports.                                                                                                 ·                ·


Current Education Information
!Facl    Assignment Description                                                                  Start
FTD           ESL HAS          ENGLISH PROFICIENT                                                11-13-2019
FTD           GED EN           ENROLL GED NON-PROMOTABLE                                         11-13-2019
Education Courses
ISubFacl Action               · Description                                                      Start                       Stop
FTDGP         C                HAND TOOLS                                                        12-15-2019                  01-15-2020
FTDGP         C                HOW POWER PLANTS WORK 111 -TPC                                    12-15-2019                  01-15-2020
FTDGP         C                ELECTRICAL TROUBLESHOOTING                                        12-09-2019                  01-09-2020
FTDGP         C                INDUSTRIAL SAFETY AND HEALTH                                      12-01-2019 .                01-02-2020
Education Information Summary
Inmate Goodman has completed his high school diploma, or equivalent, and has successfully programmed while at FTD.


Discipline Reports                                 (.

Archived as of 01-20-2020                                  Summary Reentry Plan - Progress Report                                            Page1 of 3
                                                                               2g
                                                                                ,¼   ~';"   .
           Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 8 of 12 PageID: 16



TRULINCS 71509050 - GOODMAN, ARYEH - Unit: FTD-N-B

------------------------------------------------------------------- ·-----------------------------------. ---

FROM: Education
TO: 71509050 GOODMAN, ARYEH
SUBJECT: RE:***lnmate to Staff Message***
DATE: 05/07/2020 09:32 AM

Parenting no longer shows up on an education transcript as it no longer is coded as an education program. Nearly all of the
FSA associated programs now have national codes and these only show up on an inmate's PP44 screen (to which you do not
have access), but I can assure you that you are coded as participating in parenting at the current time under that national code.
          Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 9 of 12 PageID: 17



TRULINCS 71509050 - GOODMAN, ARYEH-.Unit: FTD-N-B

------------------------------------·------------ .--- --. ------·---~----------· -------------------- ----------

FROM: Psychology          ,
TO: 71509050 GOODMAN, ARYEH
SUBJECT: RE:***lnmate to Staff Message***
DATE: 05/04/2020 12:17 PM

You are currently in, NR part status.




                                                            30
       Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 10 of 12 PageID: 18



  FTDO9 540*23 *                                    SENTENCE MONITORING                             *         05-12-2020
PAGE 001       *                                      COMPUTATION DATA                             '*         09:33:54
                                                      AS OF 05-12-2020

REGNO .. : 71509-050 NAME: GOODMAN, ARYEH


FBI NO ...........               :   . 516285TD5                        DATE OF BIRTH: 06-26-1982                    AGE:      37
ARSl . . . . . . . . . . . . .   :     FTD/A-DES
UNIT . . . . . . . . . . . . .   :     UNIT 4                           QUARTERS ..... : N02-211L
DETAINERS ........               :     No·                              NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 11-28-2020

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:  01-20-2021 VIA GCT REL


                                     RELEASE AUDIT COMPLETED ON 12-10-2019 BY DSCC
- - -:- - - - - - - -. - - - - - - - - - - - - CURRENT JUDGMENT/ WARRANT NO : 01 0 - - - - - - - - - - - - - - - - - - - - - - - -

COURT OF JURISDICTION ... : ....... :                     NEW JERSEY·
DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :    ,3:19-CR-00265-FLW-1
JUDGE . . . . . . . . . . . . . . ............. :         WOLFSON
DATE SEN'l'ENCED/PROBATION IMPOSED:                      ·os-2a.:.2019
DATE COMMITTED . . . . . . . . . . . . . . . ,... :       11-06-2019
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :     US DISTRICT COURT COMMITMENT
PROBATION 'IMPOSED . . . . . . . . . . . . . . . :        NO

                                 FELONY ASSESS          MISDMNR ASSESS FINES                             COSTS
NON- COMMITTED. :                $100.00                $00.00         $5,000.00                        $00.00

RESTITUTION ... :                PROPERTY:         NO   SERVICES:      NO              AMOUNT:          $00. 00

- - - - - - - - - - _:. _ - - - - - - - -.-- - -CURRENT OBLIGATION NO: 010 - -- - - - - - - - -- - - - -- --- --- - - --
OFFENSE CODE .... :                   541         RACKETEERING
OFF/CHG: 18:1952(A) (3) INTERSTATE TRAVEL IN AID OF A RACKETEERING
                  ENTERPRISE

·SENTENCE PROCEDURE ............. : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     18 MONTHS
 TERM OF SUPERVISION ............ :                    1 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 02-02-2018




                                                                       7 ~RA/&.o.:e... - /40
G0002                MORE PAGES TO FOLLOW . . .                              BA4,hk_




                                                                    3l
           Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 11 of 12 PageID: 19



                   Individualized Reentry Plan - Program Review (Inmate Copy)                                               SEQUENCE: 021s1146
                                Dept. of Justice/ Federal Bureau of Prisons                                            Team Dat.e: 11-26-2019
                   Plan is for inmate: GOODMAN, ARYEH 71509-050

 Inmate Goodman designated to FTD on 11-06-2019. Inmate Goodman was recommended to acquire a work assignment, maintain clear conduct,
 maintain a healthy diet and workout routine, and participate in educational programing prior to his release.
Next Program Review Goals.
 Maintain good sanitation and personal hygiene, Participate in FRP. Participate in the parenting program. Maintain clear conduct. Have your employer
 send a verification letter to your case manager by May 2020.
Long Term Goals
 Maintain contact with family and friends on a regular basis through January 2021. Select from meal menu items low in sugar, salt, and fat; set a goal to
 exercise 30 minutes a day through January 2021. Complete RPP1-HEALTH, RPP2-JOB, RPP3-MONEY, RPP4-USPO, and RPP5-CMC courses prior
 to January 2021.
RRC/HC Placement
 Recommended Placement in a range between 1-90 days.·
 Consideration has been given for Five Factor Review (Second Chance Act):
 - Facility Resources
 - Offense
 - Prisoner
 - Court Statement
 - Sentencing Commission



Comments
1 ••   No notes entered ••




Archived as of 12-03~2019·                      Individualized Reentry Plan - Program Review (Inmate Copy)                                  Page 2 of 3
                                                                     ::32..
                                                                           ~·;;;·;;.c.t-1 ... fl.,
           Case 1:20-cv-07582-RMB Document 1-1 Filed 06/22/20 Page 12 of 12 PageID: 20



                                                                           Fannie, Freddie Urge                                .                                                              '
                                                                           BY ANDREW ACKERMAN                        2008-09 financial crisis.                    isn't' calendar-depen,
                                                                                                                        Fannie and Freddie currently          ·      The proposal repr~
                                                                              A top federal regulator said           hold about $23.5 billion of capi-            of several key steps ii
                         l 7         i'·                                   mortgage giants Fannie Mae                tal between them. In 2018,                   layed efforts to resol1 ·
                                     ·!\.                                  and Freddie Mac should hold               when the FHFA was still run by               ture of Fannie and Fi
                                       I
                                                                           $240 l:iillion'in capital after they      an Obama appointee, the agency               September the FHFA
                                                                           return 'to private ownership.             estimated that they would need               Treasury Departmen1
                                                                              The figure the Federal                 to hold about $180 billion in                Fannie and Freddie to:
                                                                           Housing'Finance Agency pro-               loss-absorbing capital after exit-           much as $45 billion
                                                                           posed on Wednesday sets a                'ing government control.                      earnings-pausing       r
                                                                          _high hurdle for the companies,               FHFA officials believe                    ment that they turn q
                                                                           which together insure half of             Wednesday's proposal puts the                of their profits to the '
                                            \                              the $11 trillion mortgage mar-            companies on track to begin                     "We must chart ,


                                                                                                                                        .
                          i'(                                              ket and were taken over by                rmsmg capital next year,                     for the [compa11ies] i
                                                                           the government during the                 though they say the timing                   sound capital footin&
                                                                                                                                    '


                                            'i .                                                                                                                        U.S. WATQ
 hJa_l\ Stref.;l ~owY1QJ
  .
                                                I
                                                I
                                                                          _NEW YORK
                                                                                                                                                                                          I       I




Vtcbe~ Mai Zl, zo'¾c,                                                      Trump Ex-Lawyer
                                                                           Cohen to Be Released
                                                ·1.-

                                                                                 ·President Trump's former law-
                                                                            yer Michael Cohen will be re-
                                                                             leased from prison due to coro-
                                                                           . navirus concerns and is expected
                                                                             to serve the rest of his three-
                                                                             year sentence from home; a per-
                                                                            son familiar with the matter said.
                                                                                  Mr. Cohen will be leaving the
                                                                            facility in Otisville, N.Y., on Thurs-
                                                                             day, pending processing to home
                                                                             confinement, the person said: He,.
                                                                             is among more than 2,900 fed-
                                \                                            eral· inmates placed on home ·
                                i.                                           confinement in recent weeks as
                                :'                        I
                                !
                                                        ·1
                                                        \t
                                                                             prison officials try to identify
                                                       ,;'.                 those who are at high risk for
                                                                             the disease and low ·risk for ·re-
                                 I. ..                                      offending.
                                 i                                              · Mr. Cohen, 53 years old, re-
                                                                          . ported to Otisville in May 2019
                                                          ,I                foliowing a conviction on cam-
                                                                             paign-finance charges stemming ""
                                                                           ·from his involvement in the pay- g
                                                                             ment of hush money to women ~
                                                                            who alleged they had affair~           :;: · .               .           . .     -----=. ,:'. ".•··"------,_. . . .
                                                                            with Mr. Trump.' Mr. Cohen also ~ ,i';,\,,,;~~tN',·"'··•·i~- • , · ·,:· ' -
                                                              I       '
                                                              ,I
                                                                                                                                                           ·' · · :_ .
                                                              :i,'          pleaded guilty to tax crimes and ~~11Tutt~ill1~/{t:»i:1ilt~ki:f4:?'M~;,s,,,,.,..,...::
                                                                  :! ;       ma~ing false statements.                  BACK ON TRACK: Greyhound racing resumed Wednesday, i
                                                                                  Prison officials 'have said they
                                                                            are giving priority to those who           be felled again by a later resur-    MISSISSIPPI
                                                                            have served at least half of their gence of the coronavirus.
                                                                            sentences, or who have 18                      When it comes to managing        New Head of Troi
                                                                             months or less left and have              risks around the·pandemic, "so·      Prison System Poi
                                                                            served 25% of their terms. Mr.             much has been said about this
   €'x.."'~bi-t -:tr'+                                                      Cohen has served about a year              already, that I think as soon as
                                                                            of his three-year term. He quali- something would pop up we'd
                                                                                                                                                                Mississippi Gov. Tate Ri
                                                                                                                                                            said Wednesday that he is
                                                                            fies, however; because he has              be all over that as a society,     · nating a former warden o~
  ~jL ~ I "+' I                                                             earned 162 days of good-con-               pounce on it at that point and       ana's Angola prison to taki
                                                                          . duct credit, moving up his re-            .keep it under control,''·Mr. Bull-   charge of th'e Mississippi p
                                                                            lease dat,e to. Nov. 22, 2021, the         ard said Wednesday, in remarks       system, which 'is under fed
                                                                            person ·familiar with the matter           at a Missouri Growth Associa-        vestigation and has strugg'
                                                                            previously said.                           tion virtual event.                  years with tight budgets, s
                                                                                               -Sadie Gurman               A number of central-qank of- staffing and poor living cor
                                                                                                                       ficials have cast a cautious eye         During his: 21-year tenur
                                                                            FEDERAL RESERVE                            toward the economic reopening        Angola, Burl Cain was cred.
                                                                  \         R1 all::11rtll Nn~ \!lf.,,.i,,..,at,o~     in some parts of the nation,        .with improving conditions i
